MEMORANDUM **
Abraham Abrahamian, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility findings under the substantial evidence standard, Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.2007), and we deny the petition for review.
Substantial evidence supports the agency’s adverse credibility determination based on evidence that Abrahamian fled Armenia because of financial difficulties rather than to avoid religious persecution. See id. at 742 (inconsistency undermining a petitioner’s claim that he fled to escape persecution goes to the heart of the claim and is sufficient to support an adverse credibility finding).
As the record does not compel the conclusion that Abrahamian’s testimony was credible, he has not established eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.